                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION


AMANDA CHRISTINE CLARK,

            Plaintiff,


v.                                  Case No:      2:17-cv-501-FtM-99DNF


COMMISSIONER      OF      SOCIAL
SECURITY,

            Defendant.



                            OPINION AND ORDER

        This matter is before the Court on consideration of a Report

and     Recommendation   (Doc.     #25)   filed    on   January   11,   2019,

recommending that the Decision of the Commissioner be affirmed.

Plaintiff filed Objections to the United States Magistrate Judge’s

Report and Recommendation (Doc. #26) on January 25, 2019, and the

Commissioner was allowed to file a belated Response to Plaintiff’s

Objections (Doc. #29) on February 15, 2019.             For the reasons set

forth below, the objections are overruled in part and sustained in

part.     The Decision of the Commissioner is affirmed in part,

reversed in part, and remanded with instructions.
                                     I.

     On October 15, 2010, Plaintiff filed an application for

disability insurance benefits (DIB) alleging her disability began

on October 13, 2010. Plaintiff’s claim was denied initially, upon

reconsideration, and after a hearing before Administrative Law

Judge (ALJ) M. Dwight Evans.      On June 26, 2015, the Appeals Council

granted Plaintiff’s request for review and remanded the case for

further proceedings.

     After an administrative hearing on remand, ALJ Maria C.

Northington found Plaintiff was not disabled.        Applying the five-

step sequential process, the ALJ determined as follows: At step

one, the ALJ found that Plaintiff had not engaged in substantial

gainful activity from October 13, 2010 until 2014, but did engage

in substantial gainful activity from 2014 until 2015.               Despite

this finding, the ALJ continued with the sequential evaluation

process.   At step two, the ALJ found Plaintiff had the following

severe impairments: lumbar degenerative disc disease with remote

status-post   microdiscectomy     decompression;   lumbar    spondylosis;

depression;   anxiety;    intellectual     deficits;      chronic     venous

insufficiency;   and   obesity.      At   step   three,   the   ALJ    found

Plaintiff did not have an impairment or combination of impairments

that met or medically equaled the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1.              The ALJ




                                  - 2 -
determined Plaintiff had the residual functional capacity (RFC) to

perform   “a   limited   range   of   light   work”   with   the   following

limitations:

           [Plaintiff has] the ability to occasionally
           lift and/or carry up to 20 pounds occasionally
           as defined in the regulations, as well as,
           lift/carry 10 pounds frequently . . . The
           claimant has no limits for sitting in an
           eight-hour workday. She is capable of standing
           and/or walking for up to four hours in an
           eight-hour workday. In the course of work, she
           should be allowed the ability to optionally
           alternate between sitting and standing about
           every 30 to 60 minutes, but such would not
           cause her to be off-task nor would it cause
           her to leave the workstation. She is able to
           perform occasional postural functions of
           climbing ramps/stairs and stooping. She is to
           perform   no   crawling,   no   crouching,  no
           kneeling,      and     no      climbing     of
           ladders/ropes/scaffolds. Secondary to her
           mental impairments, she retains the capacity
           to understand, remember and carryout simple
           instructions and perform simple routine tasks
           as consistent with unskilled work.

(Doc. #17-2, Tr. 30.)     At step four, the ALJ determined Plaintiff

was able to perform her past relevant work as a “Cashier 2 (DOT

#211.462-010; light; SVP 2).”         (Id. Tr. 40.) While this normally

would result in a non-disability finding, the ALJ continued with

the evaluation process.     The ALJ found alternatively at step five

that, even if plaintiff was prevented by her impairments from

performing her past relevant work, the Commissioner had shown there

were a significant number of jobs in the national economy Plaintiff

could perform (i.e., ticket taker, call-out operator, and charge




                                  - 3 -
account   clerk).     Thus,    the   ALJ     concluded    Plaintiff     was    not

disabled from October 13, 2010 through the date of the Decision.

     The Appeals Council denied Plaintiff’s request for review on

July 18, 2017, and Plaintiff subsequently filed a Complaint with

this Court. (Doc. 1.)

                                       II.

     Plaintiff raised five issues before the district court:                   (1)

whether   substantial     evidence    supports    the    ALJ’s   finding       that

Plaintiff engaged in substantial gainful activity from 2014 to

2015; (2) whether the ALJ properly weighed the opinion of the

medical expert Ronald Kendrick, M.D.; (3) whether the ALJ properly

weighed   the   opinion   of   psychological      consultant     Nancy    Kelly,

Psy.D.;   (4)   whether    substantial       evidence    supports   the    ALJ’s

finding that Plaintiff could perform her past relevant work; and

(5) whether substantial evidence supports the ALJ’s finding that

Plaintiff   could   perform    a   significant    number    of   jobs     in   the

national economy.

     After review of the administrative record, the magistrate

judge found:    (1) substantial evidence supported the finding that

plaintiff engaged in substantial gainful activity as a cashier

from 2014 to 2015 because plaintiff failed to rebut the presumption

created by her income for those periods (or alternatively, that

any error in the finding was harmless because the ALJ continued




                                     - 4 -
with the remaining steps in the evaluation process); (2) the ALJ

thoroughly   explained    the   reasons    for   assigning   only   moderate

weight to Dr. Kendrick’s opinion and properly rejected the portion

of his opinion which limited plaintiff to sedentary work; (3) the

ALJ thoroughly explained the reasons for assigning only some weight

to Dr. Kelly’s opinion concerning plaintiff’s mental condition;

(4) the ALJ erred in finding plaintiff could perform her past

relevant work as a cashier despite her impairments; and (5) the

step 4 error was harmless because the ALJ had proceeded to step

five, and substantial evidence supported the ALJ’s step five

finding that plaintiff could perform work as a ticket taker (but

not as a call-out operator or charge account clerk) which existed

in significant numbers in the national economy.

       Plaintiff has filed Objections (Doc. #26) to the Report and

Recommendation.    Plaintiff’s primary objection relates to the step

five   harmless   error   determination    and   the   magistrate   judge’s

finding that there were a significant number of jobs in the

national economy which plaintiff could perform even when only the

ticket taker job is considered.           Plaintiff also objects to the

magistrate judge’s recommended affirmance of the ALJ’s findings

regarding substantial gainful activity in 2014-2015, the ALJ’s

treatment of Dr. Kendrick’s opinion, and the ALJ’s treatment of

Dr. Kelly’s opinion.




                                  - 5 -
                                       III.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.                         28 U.S.C. §

636(b)(1).    A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or

recommendations      to    which     objection      is    made.”         28   U.S.C.    §

636(b)(1)(C).

     The Court reviews the Commissioner’s decision to determine if

it is supported by substantial evidence and based upon proper legal

standards.    Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004)(citing Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997)).        Substantial evidence is more than a scintilla

but less than a preponderance, and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.

Washington v. Comm'r of Soc. Sec., 906 F.3d 1353, 1358 (11th Cir.

2018);   Moore      v.    Barnhart,    405     F.3d      1208,    1211     (11th   Cir.

2005)(citing Crawford, 363 F.3d at 1158-59).                  Even if the evidence

preponderates against the Commissioner’s findings, the Court must

affirm   if   the    decision       reached    is     supported     by     substantial

evidence.     Crawford,       363     F.3d    at    1158-59      (citing      Martin   v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).                     The Court does

not decide facts anew, make credibility judgments, reweigh the




                                       - 6 -
evidence, or substitute its judgment for that of the Commissioner.

Moore, 405 F.3d at 1211 (citing Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983)); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005)(citing Phillips v. Barnhart, 357 F.3d 1232,

1240 n.8 (11th Cir. 2004)).       The Court reviews the Commissioner’s

conclusions of law under a de novo standard of review.                Ingram v.

Comm’r   of   Soc.   Sec.   Admin.,    496    F.3d   1253,   1260   (11th   Cir.

2007)(citing Martin, 894 F.2d at 1529).

                                        IV.

     The Court addresses the objections raised by plaintiff in the

order they are asserted.

     A. Step Five: Significant Number of Jobs

     “Put simply, the critical inquiry at step five is whether

jobs exist in the national economy in significant numbers that the

claimant could perform in spite of his impairments, and the ALJ

can consider both jobs data drawn from the DOT as well as from the

testimony of the VE in making this determination.”                  Washington,

906 F.3d at 1360.     Whether there are a significant number of jobs

in the national economy is a question of fact for an ALJ to

determine.    Allen v. Bowen, 816 F.2d 600, 603 (11th Cir. 1987);

Atha v. Comm'r, Soc. Sec. Admin., 616 F. App’x 931, 934 (11th Cir.

2015); Brooks v. Barnhart, 133 F. App’x 669, 670–71 (11th Cir.

2005)(“The ALJ, relying on the VE's testimony, and not the VE,




                                      - 7 -
determines     whether    a   specific   number   of   jobs   constitutes   a

significant number.”)(citations omitted).

       The ALJ stated that the vocational expert testified that with

the additional limitations as found by the ALJ, plaintiff could

perform the jobs of ticket taker (10,000 jobs nationally; light),

call-out     operator    (19,000   nationally;    sedentary),    and   charge

account clerk (7,500 nationally; sedentary).              (Doc. #17-2, Tr.

41.)       The ALJ noted the availability of the sedentary jobs which

would “allow for any restrictive limitations that are alleged by

the claimant.” (Doc. #17-2, Tr. 41-42.)           The ALJ concluded:

              Based on the testimony of the vocational
              expert,   the  undersigned   concludes  that,
              considering the claimant's age, education,
              work experience, and residual functional
              capacity, the claimant is capable of making a
              successful adjustment to other work that
              exists in significant numbers in the national
              economy.

(Id., Tr. 42.)

       As the magistrate judge correctly found, however, the ALJ

misstated the vocational expert’s testimony, and only the ticket

taker job could be performed by plaintiff. 1           The magistrate judge



       1
       While the Commissioner argues in its Response that the ALJ
did not misstate the testimony, and that plaintiff was able to
perform all three jobs, the Commissioner failed to file an
objection to the Report and Recommendation.      Accordingly, the
Commissioner has forfeited her right to obtain de novo review of
that finding under 28 U.S.C. § 636(b)(1)(C). In any event, a de
novo review confirms the accuracy of the magistrate judge’s




                                    - 8 -
found this error was harmless because there were 10,000 such jobs

available, which still constituted a significant number of jobs in

the national economy, citing Brooks v. Barnhart, 133 F. App'x 669,

671 (11th Cir. 2005)(840 jobs in national economy constituted

significant number of jobs).

     Plaintiff     agrees   that   only    the    ticket    taker     job    may    be

considered, but objects to the harmless error finding by the

magistrate judge.       Plaintiff argues that the error cannot be

harmless because the ALJ made no factual finding at all on this

precise   issue.      Rather,   plaintiff       argues    the   case    should      be

remanded for the ALJ to decide in the first instance whether 10,000

ticket taker jobs is a significant number of jobs in the national

economy given her individual circumstances.

     A factual error by an ALJ can sometimes be subject to a

harmless error analysis.        See Diorio v. Heckler, 721 F.2d 726, 728

(11th Cir. 1983) (incorrect factual finding was harmless error

because   correct    finding    would     not    contradict     ALJ’s       ultimate

findings);   Reeves    v.   Heckler,      734    F.2d    519,   524    (11th    Cir.

1984)(erroneous     factual     statement       harmless    error      where       ALJ

actually considered the proper medical evidence); Chiappini v.

Comm'r of Soc. Sec., 737 F. App’x 525, 528 (11th Cir. 2018).                   Here,




findings.




                                    - 9 -
the ALJ erred as to plaintiff’s ability to perform two of the three

jobs, and made no findings at all regarding the sufficiency of the

number of ticket taker jobs standing alone.   The Court is persuaded

by Randazzo v. Berryhill, 725 F. App’x 446, 448 (9th Cir. 2017),

which found harmless error did not apply because “10,000 electrical

accessories assembler jobs found by the expert may not amount to

a significant number of jobs in the national economy.”      This is

particularly so in this case, where the ALJ seemed to take some

comfort in the availability of the two sedentary jobs which were

erroneously considered.    A remand is necessary in order for the

ALJ to make a factual finding as to whether the ticket taker job,

standing alone, constitute a significant number of jobs in the

national economy after considering the claimant's age, education,

work experience, and residual functional capacity.       Plaintiff’s

objection is sustained, and the issue will be remanded to the

Commissioner.

     B. Step One:   Substantial Gainful Activity (SGA)

     At the August 17, 2016 hearing, plaintiff testified that in

2014-15 she would be paid the same every two weeks, even when she

missed four or five days of work a month.     Plaintiff did not know

why, but assumed it was because the owner felt sorry for her.

(Doc. #17-3, Tr. 139.)      At step one the ALJ found, without

discussing or discounting plaintiff’s testimony about the four or




                               - 10 -
five days off each month, that plaintiff had engaged in substantial

gainful activity (SGA) during this time period based upon her

income levels.        (Doc. #17-2, Tr. 24-25.)

      The    Magistrate      Judge        found    that     without        corroborating

evidence plaintiff could not rebut the presumption of substantial

gainful     activity    created      by    her     income    levels,       and   that   no

credibility      finding     was     necessary       as     to   the       missed   work.

Alternatively, the Magistrate Judge found any error in such a

finding at step one was harmless because the ALJ only found SGA

for   one    year,     did   not   find      that     plaintiff        was    performing

substantial gainful activity at the time of the hearing, and did

not stop the evaluation process at step one.

      Plaintiff objects, and argues that the ALJ was required to

address this aspect of plaintiff’s testimony, but erroneously

failed      to   do    so.     Plaintiff           argues    that      a     credibility

determination was necessary because there was no evidence to

discredit her testimony, and the ALJ was required to address this

testimony before she could determine whether the work in 2014-15

was SGA.     Plaintiff relies upon Tieniber v. Heckler, 720 F.2d 1251

(11th Cir. 1983), which held:

             Where, as in the instant case, an agency's
             credibility determination is crucial to the
             reviewing   court's  conclusion   under  the
             substantial evidence test, the ALJ must have
             made a sufficient finding as to the witness'
             credibility. . . . Thus, where proof of a




                                          - 11 -
            disability is based upon subjective evidence
            and a credibility determination is, therefore,
            a critical factor in the Secretary's decision,
            the ALJ must either explicitly discredit such
            testimony or the implication must be so clear
            as to amount to a specific credibility
            finding.

Tieniber, 720 F.2d at 1254-55.        Plaintiff argues that because the

ALJ failed to address plaintiff’s testimony about missing work

four to five days a month, the ALJ improperly found that the work

in 2014-15 crossed the SGA threshold.

     The ALJ’s step one determination did not challenge or conflict

with any testimony from plaintiff concerning the four or five days

per month she could not work.         Plaintiff was paid the same amount

even when she did not do the work four or five days a month.

Crediting this testimony, as the ALJ apparently did, does not

undermine     the   ALJ’s   finding       of   substantial   work   activity.

“Substantial work activity is work activity that involves doing

significant    physical     or   mental    activities.   Your   work   may   be

substantial even if it is done on a part-time basis or if you do

less, get paid less, or have less responsibility than when you

worked before.”      20 C.F.R. § 404.1572(a).         Even though plaintiff

missed four or five days per month, substantial evidence supports

the ALJ’s finding that plaintiff still engaged in substantial work

activity.




                                    - 12 -
       Additionally,       any   error     was    harmless     because   the     ALJ

continued beyond step 1 of the evaluation process.                This objection

is overruled.

       C. Dr. Kendrick’s “Close to Sedentary Work” Opinion

       Dr. Kendrick testified that he would limit plaintiff to “close

to sedentary” work based on her past pain issues.                   (Doc. #17-3,

Tr. 124.)    As to plaintiff’s working in 2014, Dr. Kendrick opined

that people with chronic pain have varying capacities to deal with

the pain, it is “a total subjective phenomenon”, and agreed that

plaintiff may have had the capacity to endure the pain at the time.

(Id., Tr. 125-126.)          Dr. Kendrick did not personally evaluate

plaintiff, but reviewed most of the medical evidence.

       The ALJ gave Dr. Kendrick’s “close to sedentary” opinion

moderate    weight     because      this       was   more     appropriate      given

plaintiff’s substantial gainful activity in 2014-2015 and her

daily living activities.           (Doc. #17-2, Tr. 40.)           The ALJ also

found that plaintiff could stand/walk for four hours in an eight

hour   workday     based    on   other    medical    opinions,    including     the

treating physician.         The Magistrate Judge found that substantial

evidence supported the ALJ’s decision to give Dr. Kendrick’s

opinion moderate weight.

       Plaintiff    objects      that    Dr.     Kendrick’s    opinion   limiting

plaintiff to sedentary was rejected simply because she was employed




                                        - 13 -
in    2014-2015.         Plaintiff       seeks    a    remand      to    reconsider       Dr.

Kendrick’s opinion in light of plaintiff’s testimony that she

missed four to five days of work a month at that job as a cashier.

But, as discussed above, the ALJ never discounted this testimony,

and    substantial       evidence      supports       the   ALJ’s       determination      of

substantial gainful activity.              The Court finds that the magistrate

judge correctly found that substantial evidence supports the ALJ’s

determination.        The objection is overruled.

       D. Dr. Kelly’s       “Marked       Limitations        Maintaining        Attention”
          Opinion

       In the Psychological and Intelligence Evaluation (Doc. #17-

19),    Dr.   Kelly      found    that    plaintiff’s         overall         demeanor    was

cooperative,       and   she     was   coherent       and   goal    directed       with    no

evidence      of   hallucinations,         delusions,         or    paranoia       in     the

evaluation setting.            (Id., Tr. 1040.)             Dr. Kelly observed that

plaintiff’s cognitive functioning appeared limited, her attention

and    concentration       skills      appeared        impaired,        and    plaintiff’s

judgment was poor.          (Id., Tr. 1041.)            Dr. Kelly found plaintiff

had marked limitations maintaining attention.                       (Id., Tr. 1043.)

       The ALJ found that “[s]econdary to her mental impairments,

she retains the capacity to understand, remember and carryout

simple instructions and perform simple routine tasks as consistent

with unskilled work.”            (Doc. #17-2, Tr. 30.)             The ALJ concluded:




                                         - 14 -
     Dr. Kelly opined the claimant can follow and
     understand simple directions and perform simple
     tasks independently, maintain a regular schedule
     and learn new tasks and relate adequately with
     others. She stated the claimant may have marked
     difficulties maintaining attention, performing
     complex    tasks    independently   and    moderate
     difficulties making appropriate decisions and
     appropriately dealing with stress (Exhibit 26F/6).
     Dr. Kelly's opinion is given some weight. The
     undersigned has included the claimant's anxiety as
     a severe impairment to resolve all doubt in her
     favor. Dr. Kelly noted the claimant may have marked
     difficulties maintaining attention, performing
     complex   tasks   independently,  which   is   not-
     inconsistent with the above residual functional
     capacity.

(Doc. #17-2, Tr. 38.)

     The Magistrate Judge noted that the ALJ gave some weight to

Dr. Kelly’s opinion that plaintiff may have a marked limitation

with maintaining attention, but found this was not inconsistent

with the ALJ’s residual functional capacity assessment.          The

Magistrate Judge noted that Dr. Kelly explicitly stated that

plaintiff understood instructions and responded to challenges.

     Plaintiff objects that the ALJ failed to explain why the

marked limitation of maintaining attention was not inconsistent

with the residual functional capacity, and that the Magistrate

Judge was improperly rationalizing the decision.   Plaintiff seeks

a remand to clarify whether marked limitation in maintaining

attention is consistent with carrying out simply instructions.

Plaintiff argues that “marked” “suggest greater limitations than




                             - 15 -
retaining   the    capacity   to     understand,   remember,    and   carryout

simple instructions and performing simple routine tasks.”                  (Doc.

#26, p. 6.)

      Because the case is being remanded to reconsider the step

five determination, the Court finds a remand for clarification is

appropriate.      The objection is sustained.

      Accordingly, it is now

      ORDERED:

      1.    The Report and Recommendation (Doc. #25) is accepted and

adopted by the Court, except for the harmless error finding at

step 5 and the weight given to Dr. Kelly’s “marked limitations

maintaining attention” opinion.

      2.    Plaintiff's Objections (Doc. #26) is OVERRULED IN PART

AND SUSTAINED IN PART as discussed above.

      3.    The Decision of the Commissioner of Social Security is

AFFIRMED as to steps one, two, and three of the evaluation process,

and the weight given to Dr. Kendrick’s “close to sedentary work”

opinion; the Decision of the Commission of Social Security is

REVERSED as to the step four finding that plaintiff could return

to   her   past   relevant    work    as   a   cashier   2,   the   step    five

determination that a significant number of jobs existed in the

national economy which plaintiff could still perform, and the




                                     - 16 -
weight       given   to   Dr.   Kelly’s   “marked   limitations    maintaining

attention” opinion.

        4.     The case is remanded to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g) to clarify the weight given to

Dr. Kelly’s opinion and make factual findings as to whether the

number of ticket-taker jobs available in the national economy

constitutes a significant number within the meaning of the statute

and regulation.

     5.        The Clerk shall enter judgment accordingly and close the

file.

        DONE and ORDERED at Fort Myers, Florida, this             8th   day of

March, 2019.




Copies:
Hon. Douglas N. Frazier
U.S. Magistrate Judge

Counsel of Record




                                      - 17 -
